Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.'
PER CURIAM:
Irvin H. Catlett, Jr., appeals the district court’s order denying ten petitions to quash administrative summonses issued by the Internal Revenue Service. Our review of the record discloses that the Government met its burden of proof under 26 U.S.C. § 7602 (2006) to support the enforcement of the summonses. See United States v. Powell, 379 U.S. 48, 57-58, 85 S.Ct. 248, 13 L.Ed.2d 112 (1964); Alphin v. United States, 809 F.2d 236, 238 (4th Cir.1987). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.